


Exhibit 10 (m)

 

CONSTELLATION ENERGY GROUP, INC.

 

BENEFITS RESTORATION PLAN

 

1.                                       Objective.  The objective of this Plan
is to restore the benefits provided to employees of Constellation Energy Group
and its subsidiaries whose Pension Plan benefits are affected by Internal
Revenue Code Limitations.

 

2.                                       Definitions.  All words beginning with
an initial capital letter and not otherwise defined herein shall have the
meaning set forth in the Pension Plan.   All singular terms defined in this Plan
will include the plural and vice versa.  As used herein, the following terms
will have the meaning specified below:

 

“Chairman” means the Chairman of the Board of Directors of Constellation Energy
Group.

 

“Committee” means the Committee on Management of the Board of Directors of
Constellation Energy Group.

 

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

 

“Internal Revenue Code Limitations” means the limitations under Sections 415
and/or 401(a)(17) of the Internal Revenue Code.

 

“Nonqualified Deferred Compensation Plan” means the Constellation Energy Group,
Inc. Nonqualified Deferred Compensation Plan.

 

“Pension Plan” means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time, or any successor plan.

 

“Plan” means the Constellation Energy Group, Inc. Benefits Restoration Plan.

 

“Plan Administrator” means, as set forth in Section 3, the Vice President —
Human Resources of Constellation Energy Group.

 

3.                                       Plan Administration.  The Vice
President — Human Resources of Constellation Energy Group is the Plan
Administrator and

 

--------------------------------------------------------------------------------


 

has sole authority (except as specified otherwise herein) to interpret the Plan
and, in general, to make all other determinations advisable for the
administration of the Plan to achieve its stated objective.  Appeals of written
decisions by the Plan Administrator may be made to the Chairman.  Decisions by
the Chairman shall be final and not subject to further appeal.  The Plan
Administrator shall have the power to delegate all or any part of his/her duties
to one or more designees, and to withdraw such authority, by written
designation.

 

4.                                       Eligibility.  Each employee of
Constellation Energy Group or its subsidiaries whose Pension Plan benefits are
reduced because of Internal Revenue Code Limitations, is a participant;
provided, however that any such employee entitled to benefits payout under a
plan listed in Appendix A is not a participant in this Plan; and provided
further that employees or classifications of employees, designated by the
Chairman or if required by Constellation Energy Group’s corporate charter or
by-laws, the Committee, and reflected in Appendix B are also not participants in
this Plan.

 

5.                                       Restoration Benefits.

 

(a)                                  Computation of benefits.  A participant’s
(or if applicable, Surviving Spouse’s or Alternate Beneficiary’s) benefits under
this Plan will be calculated as set forth below:

 

 

(i)                                     Without regard to Internal Revenue Code
Limitations, but subject to any compensation limitations, established by the
Chairman or if required by Constellation Energy Group’s corporate charter or
by-laws, the Committee, shown in Appendix C, compute the participant’s Gross
Pension under the Pension Plan based on the participant’s Severance from Service
Date and assuming that benefit payments commence on the first of the month
following the Severance From Service Date; provided, however, that if the
participant is not eligible to have payments start under the Pension Plan as of
such date, benefit payments will be assumed to commence on the

 

2

--------------------------------------------------------------------------------


 

participant’s Normal Retirement Date in the form of a single life annuity; and

 

Subtract from the above amount the participant’s Gross Pension amount under the
Pension Plan using the same Benefit Commencement Date.

 

(ii)                                  Or, if a participant dies before his/her
Benefits Commencement Date, compute without regard to Internal Revenue Code
Limitations but subject to any compensation limitations established by the
Chairman or if required by Constellation Energy Group’s corporate charter or
by-laws, the Committee, shown in Appendix C, the participant’s Surviving
Spouse’s or Alternate Beneficiary’s benefit under the Pension Plan based on
payments commencing on the first of the month following the participant’s date
of death; and

 

Subtract from the above amount the amount payable to the Surviving Spouse or
Alternate Beneficiary under the Pension Plan based on payments commencing on the
first of the month following the participant’s date of death.

 

(b)                                 Form of payout of benefits — generally.  For
a participant, the payout under this Plan will be a monthly payment, unless the
participant makes a valid election to receive his/her payout in the form of a
lump sum; however, if the present value of the participant’s Plan payout is
under $50,000, it will be paid automatically in the form of a lump sum.  Such
automatic lump sum is not eligible for rollover to the Nonqualified Deferred
Compensation Plan.  For this purpose, the present value of the Plan payout will
be the amount that would be payable to a participant under paragraph (d) if he
or she elected to receive a lump sum.

 

A participant may elect to receive his/her payout in the form of a lump sum by
submitting to the Plan Administrator a signed Lump Sum Election Form.  On such
Form, the participant may elect to rollover such payout directly to the
Nonqualified Deferred Compensation Plan, provided such participant is otherwise
eligible to participate in the Nonqualified Deferred Compensation Plan.  The
Form must be received by the

 

3

--------------------------------------------------------------------------------


 

Plan Administrator before the beginning of the calendar year during which the
participant’s Severance From Service Date occurs.  The election to receive a
payout in the form of a lump sum, or to rollover such payment to the
Nonqualified Deferred Compensation Plan, may be revoked at any time before the
beginning of the calendar year during which the participant’s Severance From
Service Date occurs, by submitting to the Plan Administrator a signed Lump Sum
Revocation Form.

 

(c)                                  Amount and timing, of participant monthly
benefits payout.  A participant entitled to monthly benefits payouts will
receive monthly payments based on the amount determined under paragraph (a);
provided, however, that if such amount is determined as of the participant’s
Normal Retirement Date, it will be multiplied by the applicable factor
determined in Appendix E (Early Receipt Reduction Factors) of the Pension Plan. 
Such payments shall be paid in the form of a single life annuity, unless the
participant elects as set forth in paragraph (b) to receive such payments in the
form of a joint and survivor annuity, and the annuity payment shall be reduced
by the applicable factor determined in Appendix F (Contingent Annuitant
Reduction Factors) of the Pension Plan.  Payments under this paragraph (c) shall
commence effective with the first day of the month following the participant’s
Severance From Service Date.  If such participant receives (or would have
received but for the Internal Revenue Code limitations) cost of living
adjustment(s) under the Pension Plan, the monthly payments hereunder will be
automatically increased based on the percentage of, and at the same time as,
such adjustment(s).

 

Monthly payments to the participant hereunder shall permanently cease upon the
death of the participant, effective with the monthly payment for the month
following the month of the participant’s death.

 

(d)                                 Amount and timing of participant lump sum
benefits payout.  A participant entitled to a lump sum benefit payout will
receive a lump sum payment based on the same assumptions and procedures that are
used for determining lump sums in the Pension Plan. Such lump sum payment shall
be made within 60 days after the participant’s Severance From Service Date, and
shall either be paid to the participant, or rolled over to

 

4

--------------------------------------------------------------------------------


 

the Nonqualified Deferred Compensation Plan pursuant to the participant’s
election under (b).

 

(e)                                  Amount and timing of Surviving Spouse or
Alternate Beneficiary payout.

 

Before Benefit Commencement Date:  A Surviving Spouse or Alternate Beneficiary
who is entitled to a Preretirement Survivor Annuity or a Preretirement Survivor
Benefit under the Pension Plan shall receive a benefit payment under this Plan
in the form of a lump sum, and equal to an amount determined under paragraph (a)
and payable within 60 days after the participant’s death.

 

After Benefit Commencement Date:  A participant who is entitled to begin receipt
of monthly benefits payments under paragraph (c) of this Plan, may elect to
provide a survivor benefit to his/her Surviving Spouse or Alternate Beneficiary
(whichever is applicable) in the form of a joint and survivor annuity, the
calculation of which is set forth in the Pension Plan.  Payments to either a
Surviving Spouse or an Alternate Beneficiary under this Plan shall begin the
first day of the month following the participant’s death. If the named Surviving
Spouse or Alternate Beneficiary predeceases the participant, no survivor
benefits are payable upon the participant’s death.

 

If a participant elects survivor coverage for the monthly benefit payments under
this Plan, the participant must provide all appropriate survivor benefit
information in the timing and manner established by the Plan Administrator,
before commencing benefit payments under paragraph (c) of this Plan.

 

(f)                                    Death of participant entitled to lump sum
payout.  In the event of the death of a participant after his/her Severance From
Service Date and before the participant receives or rolls over the lump sum
payment under paragraph (d), such lump sum payment shall be made to the
participant’s Alternate Beneficiary; and if there is no Alternate Beneficiary to
the Surviving Spouse; and if there is no Surviving Spouse to the participant’s
beneficiary under the employer’s employee life insurance plan; and if there is
no beneficiary

 

5

--------------------------------------------------------------------------------


 

under the employer’s employee life insurance plan, to the participant’s estate. 
In the event of the death of a Surviving Spouse or Alternate Beneficiary after
the participant’s death and before the Surviving Spouse or Alternate Beneficiary
receives the lump sum payment under paragraph (e), such lump sum payment shall
be made to the estate of the Surviving Spouse or Alternate Beneficiary
(whichever is applicable.)   The lump sum payment shall be the same amount and
made at the same time as set forth in paragraphs (d) and (e).

 

(g)                                 Source of Payments.  All payments under this
Plan shall be made from the general corporate assets of Constellation Energy
Group.

 

6.                                       Miscellaneous.  None of the benefits
provided under this Plan shall be subject to alienation or assignment by any
participant or beneficiary nor shall any of them be subject to attachment or
garnishment or other legal process except (i) to the extent specially mandated
and directed by applicable State or Federal law; or (ii) as requested by the
participant or beneficiary to satisfy income tax withholding or liability.

 

This Plan may be amended from time to time, or suspended or terminated at any
time, provided, however, that no amendment or termination shall impair the
rights of any participant or beneficiary entitled to receive current or future
payment hereunder at the time of such action.  All amendments to this Plan which
would increase or decrease the compensation of any Officer of Constellation
Energy Group, either directly or indirectly, must be approved by the
Constellation Energy Group Board of Directors.  All other permissible amendments
may be made at the written direction of the Plan Administrator.

 

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group or a subsidiary of Constellation Energy Group and any
person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

 

The Plan is intended to be unfunded for purposes of Title I of the Employee
Retirement Income Security Act of 1974.  To the extent that any person acquires
a right to receive payments from Constellation Energy Group under this Plan,

 

6

--------------------------------------------------------------------------------


 

such rights shall be no greater than the right of any unsecured general creditor
of Constellation Energy Group.

 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the “New
Company”), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

 

This Plan shall be governed in all respects by Maryland law.

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

Participants entitled to a benefit payout under the following Constellation
Energy Group plans are not participants in this Plan:

 

1.               Senior Executive Supplemental Plan

2.               Supplemental Pension Plan

3.               Senior Management Pension Plan

4.               Senior Management Supplemental Pension Plan

 

APPENDIX  B

 

Pursuant to Section 4 of the Plan, the following employees or classification of
employees are ineligible to participate in this Plan:

 

None

 

APPENDIX  C

 

Pursuant to Section 5(a)(i) of the Plan, compensation used to calculate benefits
under this Plan is limited as follows:

 

For participants employed by Constellation Power Source, Inc. as marketers,
traders or strategists, the bonus and incentive portion of a participant’s Final
Average Pay or Average Annual Pay will be limited to a maximum of $200,000 per
calendar year.

 

--------------------------------------------------------------------------------


 

Amendments to the Constellation Energy Group, Inc.

Benefits Restoration Plan (Plan)

 

Notwithstanding anything in Section 5(b) of the Plan to the contrary, any
participant who terminates employment in connection with the management
restructuring announced late in 2001, and who wants to receive a lump sum payout
of his/her Plan benefit in 2002, must irrevocably elect by December 31, 2001 to
rollover the present value of his/her accrued benefit under the Plan to the
Nonqualified Deferred Compensation Plan effective December 31, 2001.  Any
additional benefit accruals under the Plan during 2002 and prior to employment
termination will automatically be paid in a lump sum from the Plan within 60
days after employment termination.

 

--------------------------------------------------------------------------------
